DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/23/2019.
Claims 1 – 20 are presented for examination.

Priority
ADS dated 8/23/2019 claims domestic benefit to provisional 62/722300 dated 8/24/2018.

Information Disclosure Statement
IDS dated 10/23/2019 has been reviewed. See attached.

Drawings
The drawings dated 8/23/2019 have been reviewed. They are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1. 
STEP 1: YES: “A method comprising:”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part,
“receiving 
receiving,
determining, 
calculating, 
determining, 
saving a record of the determined multi-source model; and
determining a predictive analysis for a new dataset for the new which is merely a mathematical calculation/analysis (e.g. superposition/decomposition of regression models).

STEP 2A PRONG TWO: NO.
While the claim recites “by a processor” the processor is merely invoked as a tool and such limitations are not indicative of a practical application.
While the claim recites “design” and “systems” these are merely characterizations of the notion of a scenario. Further; the elements of “design” and “systems” are recited at a very high degree of generality and merely generally link the claim to the field of “design” and/or “systems” which isn’t even any particular field of use. Additionally; the recitation of “system” may properly be 
While the claim recites “receiving… a dataset…” and “receiving… datasets…” these are merely insignificant extra-solution activities known as data gathering. Such limitations are not indicative of a practical application.
While the claim recites “saving a record…” this is also insignificant extra solution activity. The claim merely recites, at a high-level of generality to save a record. Such limitations are not indicative of a practical application. While the saving does appear to save the model, the saving doesn’t rely on or use the abstract idea in a meaningful way. The saving is merely recited as a means (e.g. conduit) for outputting of the result of the abstract idea from the computer. As such the general “saving” of a computers output does not itself rely or use the abstract idea itself because the saving is unaffected by the abstract idea.
While the claim recites “determining a predictive analytic for a new dataset for the new design based on the multi-source model” this is merely additional mathematical analysis (e.g., calculations). 

Therefore the claim does not recite additional elements beyond the abstract idea the rely on or use the abstract idea in a meaningful way.

STEP 2B: NO.

While the claim recites  “receiving… a dataset” and “receiving… datasets…” and “saving a record” they are recited at a high level of generality and receiving data and saving records (i.e., data) is conventional acidity.

Therefore the claim does not recite additional elements beyond the abstract idea itself which are significantly more than the abstract idea itself.

Therefore; due to the above reasons claim 1 is not eligible under 35 UC 101.

Claim 11. 
STEP 1: YES: “A system comprising”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part,


receive a dataset for a new 
receive datasets for a plurality of different legacy 
determine a legacy model for each of the plurality of different legacy 
calculate a model weight to associate with each of the determined legacy models;
determine, based on a combination of the determined legacy models for the plurality of different legacy 

determine a predictive analysis for a new dataset for the new design based on the multi-source model” which is merely a mathematical calculation/analysis (e.g. superposition/decomposition of regression models).

STEP 2A PRONG TWO: NO.
While the claim recites “by a processor” the processor is merely invoked as a tool and such limitations are not indicative of a practical application.
While the claim recites “design” and “systems” these are merely characterizations of the notion of a scenario. Further; the elements of “design” and “systems” are recited at a very high degree of generality and merely generally link the claim to the field of “design” and/or “systems” which isn’t even any particular field of use. Additionally; the recitation of “system” may properly be found to cover any and all systems including mathematical ones. Therefore these recitations are not indicative of a practical application.
While the claim recites “receiving… a dataset…” and “receiving… datasets…” these are merely insignificant extra-solution activities known as data gathering. Such limitations are not indicative of a practical application.
While the claim recites “saving a record…” this is also insignificant extra solution activity. The claim merely recites, at a high-level of generality to save a record. Such limitations are not indicative of a practical application. While the saving does appear to save the model, the saving doesn’t rely on or use the abstract idea in a meaningful way. The saving is merely recited as a means (e.g. conduit) for outputting of the result of the abstract idea from the computer. As such the general “saving” of a computers output does not itself rely or use the abstract idea itself because the saving is unaffected by the abstract idea.
While the claim recites “determining a predictive analytic for a new dataset for the new design based on the multi-source model” this is merely additional mathematical analysis (e.g., calculations). 

Therefore the claim does not recite additional elements beyond the abstract idea the rely on or use the abstract idea in a meaningful way.

STEP 2B: NO.

While the claim recites  “receiving… a dataset” and “receiving… datasets…” and “saving a record” they are recited at a high level of generality and receiving data and saving records (i.e., data) is conventional acidity.

Therefore the claim does not recite additional elements beyond the abstract idea itself which are significantly more than the abstract idea itself.

Therefore; due to the above reasons claim 1 is not eligible under 35 UC 101.


Claim 2 recites “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more. 
Claim 12 recites “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 3 recites further comprising associating the calculated model weight with each of the determined legacy” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 13 recites “further comprising the one or more processors to execute the processor-executable instructions to associate the calculated model weight with each of the determined legacy” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more. The recited processors and instructions are merely recited as tool to implement the abstract idea. Therefore these elements are not indicative of a practical application or significantly more.

Claims 4, 14 recite “wherein the model weight to associate with each of the determined legacy model is at least one of a likelihood-based weight, and uncertainty-based weight, and a user-specified weight” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 5, 15 recite “wherein the model weight is calculated as a fixed value for a legacy model” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 6, 16 recites “wherein the model weight is calculated as a variable value for a legacy model, wherein the weight can vary for each data point in a legacy model dataset” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 7, 17 recites “wherein more than one type of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and the cross-validation determine which of the at least one type of model weight to actually associate with each of the determined legacy models” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 8, 18 recites “wherein multiple different types of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and an overall weight is determined for the at least some of the plurality of legacy models based on a combination of the multiple different types of model weight” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 9, 19 recite “wherein the determined multi-source model is valid to accurately predict an outcome of all new data for the new design, within a relevant range of input variables” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 10, 20 recite “wherein the dataset for the new design is insufficient to build an accurate predictive model for the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 19, 10, 20, 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 19. The claim recites “wherein the determined multi-source model is valid to accurately predict an outcome of all new data for the new design, within a relevant range of input variables.”
The terms “valid to accurately predict” and “within a relevant range” is not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree of what is considered “valid”, “accurate” and “relevant”. One of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.

Claims 10, 20. The claims recite “wherein the dataset for the new design is insufficient to build an accurate predictive model for the new design.” The terms “insufficient” and “accurate” is not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree of what is considered “insufficient” and “accurate.” One of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.

Claims 7, 17. The claims recite “wherein more than one type of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and the cross-validation determine which of the at least one type of model weight to actually associate with each of the determined legacy models” however, there is no antecedent basis for the claims “cross-validation.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12 – 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12 – 20 depend from claim 10 which is a method; however, the claims recites “the system of claim 10.” Additionally; claims 12 – 20 recite limitations which are substantially the same as the limitations of claims 2 – 10 and therefore the claims do not properly further limit the claim.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

NOTE: The Examiner, in the spirit of compact prosecution, interprets claims 12 – 20 as depending from claim 11 for the purposes of writing the Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1 – 9, 11 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dail_2016 ( US 2016/0299255 A1) in view of Monteith_2011 (Turning Bayesian Model Averaging Into Bayesian Model Combination, Proceedings of International Joint Conference on Neural Networks, San Jose, California, USA, July 31 – August 5, 2011) in view of Kennedy_2001 (Bayesian Calibration of Computer Models, J.R. Statist. Soc. B 92001) 63, Part 3, pp. 425 – 464) in view of Naeini_2017 (Binary Classifier Calibration Using an Ensemble of Piecewise Linear Regression Models, Spring-Verlag Nov 17, 2017).

Claim 1. Dail_2016 makes obvious “A method comprising: receiving by a processor, a dataset for a new [model]; receiving, by the processor, datasets for a plurality of different legacy [model];  and determining a predictive analysis for a new dataset for the new [model] based on the multi-source model (Figure 1, 2, 3, 4, par 31, 32, par 35: “… computing system 130 is programmed or configured to determine one or more… models…”; par 39: “… model module 146 is programmed… to perform calculation and storage… “; par 42: “… model module 146 may be implemented using one or more computer programs… loaded into and executed using one or more general-purpose computers…”; par 73: “… digital data representing improved forecast is created and stored. For example, reconstruction calibration module 140 (FIG. 1)… weighted set of numbers…”; par 97: “… computing system 130 may also store… models 160 in memory. stored… models may later be used to improve methods used by… model module 146….”; par 110: “… access past… ensembles received from an outside source…”).

While Dail_2016 teaches a method (Fig 2, 1) that receives historical ensemble (Fig 1, block 118, 120) and new ensembles  (Fig 1 block 116) and  that calculates an improved predictive model (Fig 1 block 132) and then to utilizes the improved model in a predictive analysis (Fig 1, block 150), and while Dail_2016 teaches to store various data and model (par 39, 73, 97), Dail_2016 does not explicitly teach (1) that the model is a “design” nor that the legacy model is a “system” nor “determining, by the processor, a legacy model for each of the plurality of different legacy systems based on the respective dataset for each of the plurality of different legacy systems and the dataset for the new design; calculating, by the processor, a model weight to associate with each of the determined legacy models; determining, by the processor and based on a combination of the determined legacy models for the plurality of different legacy systems and the weight associated therewith, a multi-source model for new data for the new design; saving a record of the determined multi-source model; nor “design.”

Monteith_2011 makes obvious “determining, by the processor, a legacy model for each of the plurality of different legacy systems based on the respective dataset for each of the plurality of different legacy systems and the dataset for the new design [model]; calculating, by the processor, a model weight to associate with each of the determined legacy models; determining, by the processor and based on a combination of the determined legacy models for the plurality of different legacy systems and the weight associated therewith, a multi-source model for new data for the new [model]; ; and  “(page 2659 section III Bayesian Model Combination, Fig. 2, Table I, Table III) NOTE: The Examiner takes particular notice of the discussion on pages 2657 – 2658 which motivates the distinction between the claimed invention and the prior art (i.e., Bayesian Multi-Source Modeling vs. Bayesian Model Averaging (BMA) as disclosed in paragraph 20 of the instant specification.).

Dail_2016 and Monteith_2011 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Dail_2016 and Monteith_2011. The rationale for doing so would have been that Dail_2016 teaches a computer system capable of manipulating models and Monteith_2011 teaches to compute models manipulations. Therefore it would have been obvious to combine Dail_2016 and Monteith_2011 for the benefit of having a computer system to perform the Bayesian model combination (BMC) to obtain the invention as specified in the claims.

Dail_2016 and Monteith_2011 does not explicitly teach that the model is a “design” nor “system” nor explicitly “saving a record of the determined multi-source model.”

Kennedy_2001; however, makes obvious that a model may be a “design” and “system” (abstract: “… systems which are approximated using complex mathematical models. Such models, implemented as computer code… the process of fitting the model… is known as calibration…”; page 425 section 1.1 par 1 – 2: “… various sciences use mathematical models to describe processes what would otherwise be very difficult to analyze… computer models are generally designed to be applicable to a wide range of particular contexts…” page 447: “… methods described in this paper are applicable to computer codes of arbitrary complexity… “ )

Dail_2016 and Monteith_2011 and Kennedy_2001 are analogous art because they are from the same field of endeavor called models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Monteith_2011 and Kennedy_2001. The rationale for doing so would have been that Monteith_2011 teaches to use Bayesian Model Combination for models which produces an optimal component model combination scheme (page 2663 conclusion) and Kennedy_2001 teaches that models can be complex mathematical models which model systems and that such models are generally applicable in a wide variety of contexts (abstract, section 1.1, conclusion). Therefore it would have been obvious to combine Monteith_2011 and Kennedy_2001 for the benefit of having an optimal component model combination scheme that is generally applicable to systems in wide range of contexts (page 425 section 1.1 par 1) to obtain the invention as specified in the claims.

Dail_2016 and Monteith_2011 and Kennedy_2001 does not explicitly teach “saving a record of the determined multi-source model.”

Naeini_2017; however, makes obvious  “saving a record of the determined multi-source model” (page 159 Algorithm 1: “… store the corresponding calibration model…”).

Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 are analogous art because they are from the same field of endeavor called models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Dail_2016 and Naeini_2017.
The rationale for doing so would have been that Dail_2016 teaches to execute computer programs on a computer that performs calibration and stores data. Naeini_2017 teaches computer program code that stores a calibration model. Therefore it would have been obvious to combine Dail_2016 and Naeini_2017 for the benefit of having access to the model in the future to obtain the invention as specified in the claims.

Claim 11. The limitations of claim 11 are significantly the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally Dail_2016 makes obvious the further limitations of “A system comprising a memory storing processor-executable instructions; and one or more processors to execute the processor-executable instructions to” (Figure 1, Figure 4).

Claims 2, 12.  Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Dail_2016 also makes obvious “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” (par 31, 32: “… determines a series of historical differences between the data in the historical ensemble-based forecast and the historical observations… determines a series of correlations from the raw ensemble-Monteith_2011 also makes obvious “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model (Fig 2) and a discrepancy model indicative of a discrepancy from the legacy system to the new design” (equation 4; page 2662 “…Gaussian nose with covariance…”).

Claims 3, 13.  Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Monteith_2011 makes obvious (claim 3) “further comprising associating the calculated model weight with each of the determined legacy” and (claim 13) “further comprising the one or more processors to execute the processor-executable instructions to associate the calculated model weight with each of the determined legacy” (equation 4).

Claims 4, 14. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Monteith_2011 makes obvious “wherein the model weight to associate with each of the determined legacy model is at least one of a likelihood-based weight (page 2662: “… outputs were weighted by a likelihood term calculated using a normal noise model…”), and uncertainty-based weight (page 2659 section III equation 4 p(e|D) is a weight where the weight is the probability of e given D. Also section III par 2: “… the output from each ensemble is then weighted by the probability that the ensemb le is correct given the training data… we are… integrating out uncertainty about which model combination is correct…”), and a user-specified weight ( TABLE I, page 2661 section IV “… fixed combination of weights…”).

Claims 5, 15. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Monteith_2011 makes obvious “wherein the model weight is calculated as a fixed value for a legacy model” (Table 1).

Claims 6, 16. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Monteith_2011 makes obvious “wherein the model weight is calculated as a variable value for a legacy model, wherein the weight can vary for each data point in a legacy model dataset” (page 2659 equation 4; also page 2661 equation 7 delta w is a weight and it varies)

Claims 7, 17. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Monteith_2011 makes obvious “wherein more than one type of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models (equations 1, 2, 3, 4 note equation 1 p(h|D) equation 4 p(e|D), page 2659 “… emsembles consisted of m decision trees whose votes were combined using various weights…”) and the cross-validation determine which of the at least one type of model weight to actually associate with each of the determined legacy models”  (page 2660: “… error was calculated using ten-fold cross-validation…”).

Claims 8, 18. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Monteith_2011 makes obvious “wherein multiple different types of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and an overall weight is determined for the at least some of the plurality of legacy models based on a combination of the multiple different types of model weight” (equations 1, 2, 3, 4 note equation 1 p(h|D) equation 4 p(e|D), page 2659 “… emsembles consisted of m decision trees whose votes were combined using various weights…”; Fig 2).

Claims 9, 19. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above. Dail_2016 “wherein the determined multi-source model is valid to accurately predict an outcome of all new data for the new design, within a relevant range of input variables” (par 32: “… create one or more improved distributions… creating improved ensemble…”; par 73: “… data representing improved forecast is created… calibration model 140 (FIG 1) creates improved ensemble based weather forecast…”; par 107: “… computing system 130 is able to create more accurate predictions…”; par 116: “… each calibration approach receive one or more accuracy rating for different lead times. For instance, one method may produce more accurate results for lead times of five days…”; par 177: “… Gaussian distribution may more accurately predict…”; par 118: “… calibration approach may be more accurate… most accurate…”). Monteith_2011 also makes obvious “wherein the determined multi-source model is valid to accurately predict an outcome of all new data for the new design, within a relevant range of input variables” (page 2660: “… improvements in accuracy can be achieved…”; TABLE II illustrates that the BMC algorithm achieves the best average accuracy.).


(2) Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dail_2016 in view of Monteith_2011 in view of Kennedy_2001 in view of Naeini_2017 in view of Warnling_2017 (The Sparse Data Problem Within Classification Algorithms, The Effects of Sparse Data on the Naïve Bayes Algorithm, Stockholm, 2017).

Claims 10, 20. Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 make obvious all the limitations of claims 1 and 11 as outlined above.  Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 does not teach “wherein the dataset for the new design is insufficient to build an accurate predictive model for the new design.”

Hamra_2013; however, makes obvious “wherein the dataset for the new design is insufficient to build an accurate predictive model for the new design” (Abstract: “… a common problem in machine learning is sparse data, which alters the performance of machine learning algorithms and their ability to calculate predictions, Data is considered sparse when certain expected values in a dataset are missing, which is a common phenomenon in general large scaled data analysis… Bayes classification algorithm and how it is affected by sparse data… the effect sparsity has on the ability to compute accurate predictions…”)

Dail_2016 and Monteith_2011 and Kennedy_2001 and Naeini_2017 and Warnling_2017 are analogous art because they are from the same field of endeavor called models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Monteith_2011 and Warnling_2017. The rationale for doing so would have been that Monteith_2011 teaches to perform Bayesian Model Combiation using data associated with different models and Warnling_2017 teaches that  a common problem is sparse data and that this alters the ability to calculate accurate predictions.
Therefore it would have been obvious to have sparse data because it is a common problem.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146